Ethridge, J.,
delivered the opinion of the court.
The appellee sued the appellant for the value of cotton purchased by the appellant from a tenant of the appellee. It appears that one M. L. White was a tenant of the ap-pellee for the year 1920, and had been since 1918, working on what is known as the share-crop system. The ap-pellee furnished to White during the year a small amount of merchandise and several items of cash, amounting altogether to tAvo hundred and eighty-one dollars, on Avhich there Avas a credit from cotton sold of forty-two dollars. The appellant bought from White cotton of the value of eighty-nine dollars. The appellee made demand upon the *734appellant for said sum, being the value of the cotton purchased by the appellant from the tenant. The appellant consulted an attorney and declined to pay the amount, defending on the ground that he was a purchaser for value without notice, and that the course of dealing between the appellee and the tenant White constituted White the agent of the appellee to sell the cotton. The appellee, who was plaintiff, testified on this subject as follows:
“Q. I believe you stated that you knew when he brought the first bale down here? A. Yes, sir; about the time.
“Q. Do you know when he brought the second bale? A. Yes, sir; somewhere in the neighborhood of the time.
“Q. And you knew that he ivas hauling it here? A. Yes, sir.
“Q. Do you know who he sold it to? A. I found out who he sold it to.
“Q. Did you know who he was going to sell it to? A. No, sir.
“Q. You didn’t go with him to sell it? A. No, sir.
“Q. Didn’t you usually try to go with him and help him .to get the best prices he could? A. No, sir; he usually sold his own cotton.
“Q. You permitted him to sell it himself, then? A. Yes, sir.
“Q. You thought it Avas his cotton, and he had a right to sell it? A. No, sir; I knew it wasn’t his cotton; part of it Avas mine — all of it wasn’t his.
“Q. You thought he would bring you the money back, or your part of it, and pay it to you, did you? A. Yes, sir; he usually did.
“Q. He had done that in 1918? A. Yes, sir.
“Q. And he had also done it in 1919? A. Yes, sir.
“Q. And he did it in 1920? A. Yes, sir; he sold the cotton in 1920.
“Q. Yon knew each time when he hauled the cotton off, didn’t you? A. Yes sir.
“Q. And you knew that he was coming here to gin it, didn’t you? A. Yes, sir.
*735“Q. And yon knew that he was coming here to sell it? A. Yes, sir.
“Q. You knew that he was coming here to gin it, and knew that he was coming here to sell it? A. Yes, sir.”
The brother of the tenant, White, also testified and corroborated the testimony of the plaintiff as above set out.
At the conclusion of the plaintiff’s testimony- there was a motion to exclude the evidence and direct a verdict for the defendant, which motion was overruled, and the case went to the jury, resulting in a verdict in favor of theplaintiff, upon which judgment was entered, and from which this appeal was prosecuted.
Appellant relies upon the case of Seavey v. Godbold, 99 Miss. 113, 54 So. 838. The principle announced in that case, applied to the facts of this case, constitute the tenant the agent of the landlord for the purpose of making sale. The facts are somewhat different, but it is clear from the plaintiff’s own testimony that he trusted the tenant to sell the cotton for him, and to move it from the premises at his will. It so happened in the particular instance that the tenant did not faithfully execute his trust in returning the proceeds of sale to the landlord, but seems to have disappeared from the community with the proceeds, leaving either the landlord or the buyer to suffer the loss. Under the facts of this case the loss must fall upon the landlord.
Reversed, and judgment here for appellant.

Reversed and rendered.